Citation Nr: 1421096	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  13-24 911	)	DATE
	)
	)

THE ISSUE

Whether an April 2000 Board of Veterans' Appeals (Board) decision denying service connection for a right ankle disorder was clearly and unmistakably erroneous.  

(The issues of entitlement to an effective date prior to August 5, 2004, for the award of service connection for right ankle degenerative changes; a disability evaluation in excess of 30 percent for the Veteran's left knee meniscectomy residuals with traumatic arthritis; a disability evaluation in excess of 10 percent for his left knee instability for the period prior to November 1, 2010; and a disability evaluation in excess of 20 percent for his left knee instability for the period on and after November 1, 2010, are the subject of a separate decision.)  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel
INTRODUCTION

The Veteran is the Moving Party.  He had active service from September 1978 to September 1982.  

This matter is currently before the Board on the Moving Party's April 2013 motion for revision or reversal on the grounds of clear and unmistakable error (CUE) in an April 2000 Board decision denying service connection for a right ankle disability.  


FINDING OF FACT

The Board's April 2000 decision denying the Veteran's claim of entitlement to service connection for right ankle injury residuals as not well-grounded is to "be treated as non-existent" and therefore is not final.  


CONCLUSION OF LAW

In the absence of a final decision, the Board has no jurisdiction to adjudicate the merits of the motion for revision of a decision based on CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Inform and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a) , must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that Department of Veterans Affairs (VA) will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The Court has directed that the VCAA does not apply to claims of CUE.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  


II.  CUE

All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.  

In August 1992, the Veteran sought to reopen his claim of entitlement to service connection for a right ankle disorder.  In April 1993, the RO denied service connection for right ankle injury residuals.  In April 2000, the Board denied the Veteran's claim of entitlement to service connection for right ankle injury residuals as not well-grounded.  The Veteran was provided with copies of the Board decision.  

In April 2000, the Veteran sought to reopen his claim of entitlement to service connection for right ankle injury residuals.  In March 2001, the RO informed the Veteran of the passage of the VCAA; its obligation under the VCAA to review "certain claims previously denied because they were not well-grounded;" and that it was going to review the Veteran's claim for service connection on the merits in accordance with the VCAA.  In July 2006, VA granted service connection for right ankle degenerative changes; assigned a 20 percent evaluation for that disability; and effectuated the award as of August 5, 2004.  

The Board observes that the VCAA was enacted on November 9, 2000.  The VCAA provides that, in the case of a claim for benefits denied or dismissed as not well-grounded and which became final during the period beginning on July 14, 1999, and ending on the date of the enactment of the VCAA, the Secretary of Veterans Affairs shall, upon the request of the claimant or on the Secretary's own motion advanced within two years of the enactment of the VCAA, order the claim readjudicated as if the denial or dismissal had not been made.  

In addressing a factual scenario similar to that of the instant appeal, the Acting General Counsel of VA clarified that:  

Thus, even if the AOJ's original denial or dismissal was affirmed, in turn, by the Board, the CAVC, and the Federal Circuit, if the claim is to be readjudicated as if the original denial had not occurred, all the subsequent decisions must also be treated as non-existent, because there could not have been jurisdiction in the Federal Circuit (for lack of a CAVC decision), in the CAVC (for lack of a Board decision), or at the Board (for lack of an AOJ decision).  Because the entire process stems from that first decision, it is as if all the subsequent decisions, and the documents conferring the jurisdiction to render them, "had not been made."  

VAOPGCPREC 03-2001 (January 22, 2001).  

The April 2000 Board decision determined that the Veteran's claim of entitlement to service connection for right ankle injury residuals was not well-grounded and denied the claim.  It was final at the time of its issuance.  VA moved to readjudicate the Veteran's claim on March 20, 2001, a date within two years of the enactment of the VCAA.  Therefore, the Board's April 2000 decision denying service connection for right ankle injury residuals is to "be treated as non-existent" and thus cannot be final.  Accordingly, there is no final decision for the Board to review on the basis of CUE.  Accordingly, the Board does not have jurisdiction to adjudicate the merits of the motion and it is dismissed.  

	

ORDER

The issue of whether the April 2000 Board decision denying service connection for a right ankle disability was clearly and unmistakably erroneous is dismissed.  



                       ____________________________________________
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



